Citation Nr: 1426279	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Travel Board hearing in July 2011 and a transcript of that hearing is of record.    

A February 2012 Board decision denied the claim of entitlement to service connection for sarcoidosis.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.  In a July 2013 Memorandum Decision, the Court vacated the Board's February 2012 decision and remanded the matter to the Board for readjudication.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Court determined in the July 2013 Memorandum Decision that the Board did not provide adequate reasons and bases for the determination that a medical examination was not necessary to properly adjudicate the claim on appeal.

The Veteran claims that he had dandruff in service for which he received treatment.  He indicated that after service he was informed that he did not have dandruff, but had sarcoidosis and has been treated for sarcoidosis since that time.  

Post-service treatment reports from VA indicate that the Veteran was diagnosed with sarcoidosis in May 2000.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been provided a VA examination to determine the etiology of the claimed sarcoidosis.  A VA examination should be obtained to ascertain the etiology of the claimed sarcoidosis.  

Additionally, VA outpatient treatment reports dated from through August 2013 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA treatment records dated since August 2013.  Any other records identified by the Veteran should also be obtained.

2.  Then, schedule the Veteran for a VA examination of sarcoidosis with the appropriate VA examiner.  The examiner must review the claims file and must note that review in the report.  Any necessary tests should be obtained.  All findings and conclusions should be supported by a rationale.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that sarcoidosis was caused or aggravated by service.  The examiner must consider the Veteran's lay statements that he had dandruff in service and had a continuity of skin symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

